NO. 07-04-0030-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     AUGUST 3, 2004

                         ______________________________

                           ROYCE BICKLEIN, APPELLANT

                                           V.

                  THE EDUCATION RESOURCES, INC., APPELLEE

                       _________________________________

    FROM THE COUNTY CIVIL COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

            NO. 2003-594336; HONORABLE PAULA LANEHART, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Royce Bicklein and appellee The Education Resources Institute, Inc. have

filed a joint motion to dismiss this appeal because the parties have reached a settlement.

The motion is signed by attorneys for both parties. Without passing on the merits of the

case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.1(a)(1) and dismiss the appeal.
      Having dismissed the appeal at the parties’ request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                        James T. Campbell
                                            Justice




                                           -2-